UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



   CARRIE GRAFFIUS,

                            Plaintiff,

                       v.
                                                     Civil Action 07-01875 (HHK)
   ERIC K. SHINSEKI, Secretary,
   Department of Veterans Affairs,

                            Defendant.


                            MEMORANDUM OPINION AND ORDER

       Carrie Graffius, an individual with disabilities, was working as a program specialist in the

Office of Facilities Management (“OFM”) in the Department of Veterans Affairs (“VA”) when

her employment was terminated on November 1, 2005. She brings this action against Eric K.

Shinseki,1 in his official capacity as the Secretary of the Agency, alleging that the VA violated

the Rehabilitation Act of 1973 (“Rehabilitation Act” or “Act”), 29 U.S.C. §§ 791 et seq, by

failing to provide reasonable accommodations for her disabilities and retaliating against her by

terminating her because she sought the accommodations.

       Before the Court is the VA’s Motion for Summary Judgment (“Def.’s Mot.”) [#20].

Upon consideration of the motion, the opposition thereto, and the record of this case, the Court

concludes that the VA’s motion for summary judgment should be granted as to Graffius’s

retaliation claim and granted in part and denied in part as to her failure to accommodate claim.

       1
                When this suit was filed, the named defendant was Gordon H. Mansfield, who
was then Acting Secretary of the Department of Veterans Affairs. Pursuant to Federal Rule of
Civil Procedure 25(d), Eric K. Shinseki, the current Secretary of the Department of Veterans
Affairs, is substituted as the defendant in this lawsuit.
                                      I. BACKGROUND

       Graffius was hired by the VA to “reconstruct and develop OFM’s overall construction

management information system and tracking databases” and adapt an off-the-shelf software

product called Paragon 4 for the Agency’s construction projects. Def.’s Statement of Material

Facts Not in Genuine Dispute (“Def.’s Facts”) ¶ 6, Def.’s Ex. 3. Her immediate supervisor was

William Webb (“Webb”), director of OFM’s Technology Support Service.

       Initially, Graffius worked full time at the VA’s primary location in Washington, D.C.

In September 2001, however, she moved to East Freedom, Pennsylvania, a town approximately

160 miles away from her office. According to Graffius, while working at the VA she “suffered

from multiple disabilities, including diabetes, carpal tunnel syndrome, trigger finger, skeletal

issues related to neuropathy and compacted bowel syndrome,” Compl. ¶ 14, conditions that

“substantially limit[ed] her major life activities, including walking, normal excretory functions,

performing some manual tasks, and the ability to care for herself.” Pl.’s Opp’n at 11.2 Because

of her medical conditions, Graffius used a wheelchair.

       In late 2001, Graffius reported that she was experiencing health problems related to her

diabetes and required frequent medical care. In an effort to accommodate Graffius’s health

problems, Webb approved an agreement that allowed her to work from home, or “telecommute.”

During the time when Graffius was allowed to telecommute, she received a Performance

Appraisal from Webb indicating that her performance was successful in all areas.



       2
                Graffius titles two of her filings as “Plaintiff’s Response.” For clarity, the Court
will refer to “Plaintiff’s Response to Motion for Summary Judgment” as Plaintiff’s Opposition
and will refer to “Plaintiff’s Response to Defendants Statement of Material Facts Not in Genuine
Dispute” as Plaintiff’s Response.

                                                 2
       In May 2003, the VA decided that it was no longer feasible to have Graffius telecommute

fulltime; therefore, Webb asked Graffius to develop a plan and schedule for her return to work at

the office on at least a part-time basis. Because she would have to depend on her husband to

drive her, Graffius indicated that she could come to work in D.C. only one day a week. Webb

agreed to Graffius’s proposed schedule and she began commuting to work in June 2003.

       Before returning to her D. C. office, however, Graffius, in an email sent to Webb,

requested several workplace accommodations, including an ice machine, a walker, and a cane.

The building in which she worked, however, did not have an ice machine and only temporary

employees were allowed to use any available walkers or canes. Nevertheless, Graffius reported

to work in June 2003 as agreed.

       In October of 2003, Graffius reported to management that she suffered a broken leg and

could no longer report to the Washington, D.C. office one day a week.3 Believing that her injury

resulted from the VA’s failure to accommodate her as she had requested, Graffius informed the

VA that she would not be able to return to work at the D.C. office until her requested

accommodations were provided.

       In a letter dated April 28, 2004, Webb informed Graffius of the VA’s decision to

terminate her telecommuting arrangement, effective June 1, 2004. Webb stated that

“[t]echnology changes and work priorities demand your presence in the office on a regular

basis,” and advised Graffius to report to work in Washington, D.C. beginning June 1, 2004.


       3
                The VA’s Statement of Material Facts Not in Genuine Dispute states that Graffius
stopped coming into work in August of 2003, but Graffius asserts she stopped coming into work
in October 2003. Pl.’s Resp. ¶ 16. Graffius’s assertion appears to be correct: Exhibit 9, the
Exhibit that the VA cites to support its assertion, clearly states that Graffius reported that she
could not come to work on October 1, 2003. Def.’s Ex. 9 ¶ 13

                                                3
Def.’s Ex. 17.4 Graffius did not return to work as directed. After depleting her sick and annual

leave, Graffius applied for additional leave under the Family and Medical Leave Act (“FMLA”)

to recover from a surgery she had on her hand.

       On November 4, 2004, Webb sent Graffius a memorandum that summarized the events

surrounding her FMLA leave request and informed her that she was allowed to use 12

administrative workweeks of unpaid leave under FMLA. Webb also requested that she contact

him immediately to discuss her current status and the report date for her return to the office.

       In a letter dated December 6, 2004, Webb notified Graffius that she had exhausted her

FMLA leave as of November 29, 2004.5 Moreover, because she did not have leave to cover her

absence from work, Graffius was placed on Absent Without Leave (AWOL) status. Webb

warned Graffius that AWOL could lead to her removal from employment with the agency and

from the Federal Service.

       On January 24, 2005, Webb again wrote to Graffius regarding her AWOL status and

ordered her to report to work no later than February 7, 2005, and urged her to contact him or

Carolyn Gill,6 the agency’s Human Resources Liaison, immediately to discuss her return to the


       4
                Graffius does not dispute the quoted language, however, she does dispute the
truthfulness of Webb’s statements. She claims that her duties were “precisely the same as they
had been while she worked from home and did not include new databases or increased
interaction with OFM staff,” as the letter indicated. Pl.’s Resp. ¶ 17. The Court addresses this
dispute infra.
       5
                The Court notes that the VA cites to a “Letter dated 12/6/04, p. 1, attached as
Exhibit 24.” Def.’s Facts ¶ 23. But Exhibit 24 is a letter from Webb to Graffius dated January
24, 2005. Nevertheless, Graffius does not dispute the existence or contents of a December 6,
2004 letter, Pl.’s Resp. ¶ 23, so for the purposes of this opinion, the Court will assume the VA’s
characterization of the letter is accurate.
       6
               During the period in question, Gill went by her maiden name Carolyn Kasterko.
Both parties, however, now refer to her as Carolyn Gill. For the sake of clarity, this Court will

                                                 4
office. On February 4 and February 7, 2005, Graffius called Gill and discussed her need for

various accommodations at the office. Graffius made several requests, including a handicapped-

accessible restroom on the floor on which she worked, wrist bands, a special keyboard, and a

mouse. Gill informed her that the VA could most likely meet her needs for an office located on

the same floor as handicapped bathroom facilities, but that it “could not purchase the other items

. . . until [it] had the specific technical requirements and specification,” and that Gill had received

“no medical documentation whatsoever.” Def.’s Ex. 27. Graffius never provided the VA with

the documentation that it requested, and did not return to work on February 7, 2005, or anytime

thereafter.

        On March 23, 2005, Webb wrote Graffius a letter addressing her long distance

commuting situation and responding to her request for accommodations. Webb stated that (1)

the building in which Graffius’s office was located met all applicable handicapped-accessible

requirements; (2) Graffius had elevator access to a wheelchair-accessible bathroom on the floors

above and below her floor and her office was only 20 feet from the elevators; and (3) “keyboards,

mouse(s), wrist pads, etcetera, are routine purchases for employees upon request.” Def.’s Ex. 28.

There is no indication in the record that Graffius responded to Webb’s letter.

        Graffius received the VA’s Notice of Proposed Removal based on a charge of excessive

absence on April 21, 2005. The VA charged Graffius with ten specifications of AWOL totaling

760 hours between November 29, 2004, and April 15, 2005, and terminated her employment

effective November 1, 2005.

        After unsuccessfully pursuing administrative proceedings, Graffius filed the instant suit.



also refer to her as Carolyn Gill (“Gill”).

                                                  5
                                     II. LEGAL STANDARD

       Summary judgment may be granted only where the “pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(c); Burke v. Gould, 286 F.3d 513, 517 (D.C. Cir. 2002). A material

fact is one that is capable of affecting the outcome of the litigation. Anderson v. Liberty Lobby,

477 U.S. 242, 248 (1986). A genuine issue is one where the “evidence is such that a reasonable

jury could return a verdict for the nonmoving party,” as opposed to evidence that “is so one-sided

that one party must prevail as a matter of law.” Id. at 248, 252.

       A court considering a motion for summary judgment must draw all “justifiable

inferences” from the evidence in favor of the nonmovant. Id. at 255. But the non-moving party’s

opposition must consist of more than mere unsupported allegations or denials; it must be

supported by affidavits or other competent evidence setting forth specific facts showing that there

is a genuine issue for trial. Fed. R. Civ. P. 56(e); Celotex Corp. v. Catrett, 477 U.S. 317, 324

(1986). By pointing to the absence of evidence proffered by the nonmoving party, a moving

party may succeed on summary judgment. Celotex, 477 U.S. at 322. If the evidence “is merely

colorable, or is not significantly probative, summary judgment may be granted.” Anderson, 477

U.S. at 249-50 (internal citations omitted).

                                          III. ANALYSIS

       Graffius asserts two causes of action. She alleges that the VA failed to accommodate her

disability under Section 501 of the Rehabilitation Act and that it retaliated against her for

engaging in protected EEO activity–requesting accommodations for her disabilities–by

terminating her employment. The VA rejoins that it is entitled to prevail because (1) Graffius is

                                                  6
unable to establish a prima facie case with respect to her failure to accomodate claim and (2) it

did not retaliate against her, but terminated her for a legitimate nondiscriminatory reason.

Graffius’s claims and the VA’s responses to them will be addressed in turn.

A. Failure to Accommodate Claim

        1. Legal Standard

        Section 504 of the Rehabilitation Act provides that “[n]o otherwise qualified individual

with a disability . . . shall, solely by reason of her or his disability, be excluded from the

participation in, be denied the benefits of, or be subjected to discrimination under any program or

activity receiving Federal financial assistance or conducted by any Executive agency . . . .” 29

U.S.C. § 794(a). Section 501 of the Rehabilitation Act, codified at 29 U.S.C. § 791, is the

exclusive remedy for federal employees alleging that federal agencies engaged in disability

discrimination. See Taylor v. Small, 350 F.3d 1286, 1291 (D.C. Cir. 2003) (holding Section 504

of the Rehabilitation Act, codified at 29 U.S.C. § 794, “does not provide federal employees an

alternative route for relief under the Rehabilitation Act”) (internal quotation marks and citation

omitted). “Its basic tenet is that the Government must take reasonable affirmative steps to

accommodate the handicapped, except where undue hardship would result.” Barth v. Gelb, 2

F.3d 1180, 1183 (D.C. Cir. 1993); see Woodruff v. Peters, 482 F.3d 521, 526 (D.C. Cir. 2007).7

The affirmative requirement to accommodate under Section 501 is an obligation beyond the

general non-discrimination requirement in Section 504. See Southeastern Community College v.

Davis, 442 U.S. 397, 410-11 (1979).


        7
               The standards applied when analyzing claims brought under the Americans with
Disabilities Act (“ADA”), 42 U.S.C. § 12111 et seq., are also employed when evaluating claims
that allege employment discrimination on the basis of a disability under Section 501. See
Woodruff v. Peters, 482 D.3d at 527; Taylor v. Rice, 451 F.3d at 905.

                                                   7
       To establish a prima facie case of discrimination under the Rehabilitation Act for failure

to accommodate, a plaintiff must show “(1) that [she] was an individual who had a disability

within the meaning of the statute; (2) that the employer had notice of [her] disability; (3) that

with reasonable accommodation [she] could perform the essential functions of the position; and

(4) that the employer refused to make the accommodation.” Scarborough v. Natsios, 190 F.

Supp. 2d 5, 19 (D.D.C. 2002) (quoting Rhodes v. FDIC, 257 F. 3d 373, 387 n.11 (4th Cir.

2001)).8 The VA does not dispute that Graffius is an individual with a disability and that it had

notice of her disability. Thus, the VA does not contest that she has established the first two

elements of her prima facie case for her failure to accommodate claim. The VA contends,

however, that Graffius does not present evidence sufficient to establish the third and fourth

elements of her prima facie case. It contends that Graffius was not a qualified individual who

with or without accommodations could perform the functions of her job and that the VA did not

improperly fail to satisfy her accommodation requests.

       To make out the third element of her prima facie case under the Rehabilitation Act,

Graffius must show that she is a “qualified individual.” Under the Act, a “qualified individual”

is “an individual with a disability who, with or without reasonable accommodation, can perform

the essential functions of the employment position that such individual holds or desires.” 42

U.S.C. § 12111(8); 29 C.F.R. § 1630.2(m); Breen v. Dep’t of Transp., 282 F.3d 839, 841 (D.C.


       8
                 In her opposition to the VA’s motion for summary judgment, Graffius incorrectly
applies the burden-shifting framework laid out in McDonnell Douglas Corp. v. Green, 411 U.S.
792 (1973), to her failure to accommodate claim. While the District of Columbia Circuit has
held that it is appropriate to apply the traditional McDonnell Douglass framework in an ADA or
Rehabilitation Act case to claims that an employer acted with discriminatory intent, the D.C.
Circuit has stated that it is not appropriate to do so when the claim is that the employer failed to
provide a reasonable accommodation, as is Graffius’s claim here. See Aka v. Wash. Hosp. Ctr.,
156 F.3d 1284, 1288 (D.C. Cir. 1998) (en banc).

                                                  8
Cir. 2002). Therefore, an individual with a disability is “qualified” if she can perform the

essential functions of her position with reasonable accommodation. See Carr v. Reno, 23 F.3d

525 (D.C. Cir. 1994). An accommodation is “reasonable” if it allows the employee to fulfill all

essential functions of her job without imposing an undue hardship on the employer. See 29

C.F.R. § 1614.203(c)(1); Woodroff v. Peters, 482 F.3d at 526; Carr, 23 F.3d at 529.

       The VA argues that (1) Graffius was not a qualified individual with a disability because

she could not perform the essential functions of her position even with reasonable

accommodations, and (2) the VA’s failure to accommodate Graffius was not a result of the

Agency’s improper refusal to accommodate her but instead was due to Graffius’s failure to

present proper documentation of her needed accommodations and the undue hardship her

requests would have caused.

       Because Graffius’s status as a qualified individual with a disability depends on what tasks

she could perform given reasonable accommodation, these two claims are interconnected. See

Carr, 23 F.3d at 529 (stating that the district court erred in analyzing the two interrelated claims

separately); see also Woodruff, 428 F.3d at 527 (same). Therefore, the Court must “ask simply

whether any reasonable accommodation would have allowed [Graffius] to perform all the

essential functions of her job without creating an undue hardship for the agency.” Carr, 23 F.3d

at 529. The employee has the burden of identifying reasonable accommodations, and the agency

has the burden of showing undue hardship. Chinchillio v. Powell, 236 F. Supp. 2d 18, 23-24

(D.D.C. 2003).

       2. Graffius’s Accommodation Requests

       In order to survive summary judgment on her reasonable accommodation claim, Graffius

must show that she requested reasonable accommodations that would have allowed her to

                                                  9
perform the essential functions of her job and that the VA failed to provide them. Graffius

asserts that she requested the following accommodations: (1) a renewed telecommute agreement

that would allow her to work from home; (2) an office on the same floor as a handicapped-

accessible restroom; and (3) “handicap friendly office products,” including wrist bands, a special

keyboard, and a mouse.9 Because Graffius’s Rehabilitation claim is based on three separate

requests for reasonable accommodation which raise distinct legal and factual issues, the Court

will analyze each contested request separately.

               (a) Telecommute Agreement

       Graffius claims that she requested to telecommute as an accommodation for her

disabilities and that with this reasonable accommodation she could perform all the essential

functions of her job.10 Graffius asserts that when she was permitted to telecommute she had

access to a computer and was able to actively participate in weekly team meetings, which she


       9
               These three requests are the only ones that are still in dispute. In her complaint,
Graffius also alleges that the VA failed to reasonably accommodate her by denying her various
other requests. She asked to be allowed to take her sugar readings, utilize the restrooms
frequently, and wear the clothing and shoes recommended by her medical provider; she also
asked that the VA provide her with a smaller chair, a wheelchair accessible desk, and access to a
wheelchair accessible water fountain. Compl. ¶ 25-29. But Graffius does not respond to the
VA’s assertion that these requests were accommodated. It is well established in the D.C. Circuit
that when a party does not address arguments advanced by her opponent, the court may treat
those arguments as conceded. Hopkins v. Women’s Div. Gen. Bd. of Global Ministries, 238 F.
Supp. 2d 174, 178 (D.D.C. 2002) (citing FDIC v. Bender, 127 F.3d 58, 67-68 (D.C. Cir. 1997)).
Thus, the Court will treat the VA’s argument with respect to Graffius’s other accommodation
requests as conceded and grant summary judgment as to those requests.
       10
               The administrative record contains conflicting evidence as to whether, after the
original telecommute agreement was terminated, Graffius specifically requested to telecommute
as an accommodation for her disability. In its brief, however, the VA does not argue that it did
not provide Graffius with a telecommute arrangement because she failed to request such an
accommodation. Instead, it argues that “[p]laintiff’s request to telework 100% of the time . . .
would have caused [the VA] undue hardship.” Def.’s Mot. at 9. Therefore, for the purposes of
the instant motion, the Court assumes that Graffius made such a request.

                                                  10
attended via conference call. Moreover, she cites a favorable Performance Appraisal of her work

while telecommuting from home as evidence that she could perform the functions of her job with

such an accommodation. In the Performance Appraisal, Webb commented that Graffius’s

“contributions continue to be valuable” and that she has “demonstrated a strong desire to

complete projects and works through adverse issues to ensure that the work product meets the

need of the organization.” Pl.’s Opp’n, Ex. A. Graffius claims that after her original

telecommute agreement was terminated and she was ordered to report to the VA’s office in

Washington D.C., her duties had not changed; “[s]he was not required to attend additional

meetings, meet with clients, and was not required to move from her desk.” Pl.’s Opp’n at 4

(citing Def.’s Ex. 26 at 126).

       The VA disputes Graffius’s assertions. The VA argues that Graffius’s job “required her

to interact with coworkers and customers in person and to be present to learn programs and

otherwise receive training.” Def.’s Mot. at 10. According to the VA, Graffius was allowed to

telecommute only as a temporary measure because of her health problems. By 2003, however,

such an arrangement was “no longer feasible or reasonable” because “management wanted to

move forward with plans to develop construction management tracking systems and initiate

software updates for the Paragon product, which Plaintiff needed to learn.” Def.’s Facts ¶ 3.

Because Graffius would not be able to perform the essential functions of her position from home,

the VA contends that Graffius is not “a qualified individual with a disability,”11 and even if she


       11
                The VA also asserts that Graffius is not a qualified individual with a disability
because she previously “admitted that she is totally disabled and cannot perform her job with or
without any reasonable accommodation.” Def.’s Mot. at 11 (citing Def.’s Ex. 4, Plaintiff’s
Responses to First Set of Interrogatories, at 3-4; Def.’s Ex. 6, Transcript of Plaintiff’s EEO
Affidavit, at 3-4). The Court finds this argument unpersuasive. Although the D.C. Circuit has
adopted the “‘sham affidavit rule’ which precludes a party from creating an issue of material fact

                                                 11
were, allowing her to telecommute full-time would impose an undue hardship on the

organization. Def.’s Mot. at 10.

       In Carr, the D.C. Circuit Court stated that “section 501 demands a great deal from federal

employers in the way of accommodation. Indeed, in appropriate cases, that section requires an

agency to consider work at home, as well as reassignment in another position, as potential forms

of accommodation.” Carr, 23 F.3d at 530 (citing Langon v. Dep’t of Health and Human

Services, 959 F.2d 1053, 1060 (D.C. Cir. 1992)). Graffius and the VA disagree about the need

for her to be physically present at the office during the time in question. As mentioned

previously, the burden of showing undue hardship is on the VA, yet Graffius’s description of her

job, together with her statements regarding the unchanged nature of her position from when she

was first allowed to telecommute, and her high performance appraisal, cast doubt on the

suggestion that the accommodation would impose undue hardship on the VA, or that even with

such accommodations Graffius would be unable to perform all the essential functions of her job.

This is a matter for a jury to decide. See Woodruff at 528 (holding that the district court

improperly granted defendant’s motion for summary judgment on plaintiff’s failure to


by contradicting prior sworn testimony,” it also stated that a shifting party can overcome this rule
by “‘offer[ing] persuasive reasons for believing the supposed correction’ is more accurate than
the prior testimony.” Galvin v. Eli Lilly & Co., 488 F.3d 1026, 1030 (D.C. Cir. 2007) (quoting
Pyramid Sec. Ltd. v. IB Resolution, Inc., 924 F.2d 114, 1123 (D.C. Cir. 1991)). Although the
Court recognizes that in her responses to the Agency’s first set of interrogatories Graffius
answered “No” when asked whether she “could, with reasonable accommodation, perform the
essential functions of your position,” Def.’s Ex. 4 at 4, Graffius seems to argue that the wording
of the questions was either confusing or misleading. See Pl.’s Facts ¶ 29. Graffius’s argument is
supported by her testimony in the administrative hearing. When asked to elaborate about her
responses to the interrogatory in question, she stated that she could perform the essential
functions of her position with reasonable accommodations. Def.’s Ex. 26 at 140-43. For the
reasons elaborated infra, the Court finds that a reasonable jury could determine that Graffius’s
current contention, that she is a “qualified” individual, is more accurate than the answers she
provided in her first set of interrogatories.

                                                 12
accommodate claim based on defendant’s termination of telecommute agreement when evidence

“suggest[ed] [plaintiff] did not have to be physically present in the office”); see also Langon, 959

at 1060 (holding that a genuine dispute of material fact existed where plaintiff had disagreed with

employer regarding her position’s “length of the deadlines and the need for frequent face-to-face

contacts”). Thus, the VA’s motion for summary judgment is denied as to Graffius’s failure to

accomodate claim to the extent the claim is based on the VA’s denial of her request to

telecommute.

               (b) Handicapped-Accessible Restroom

       Graffius also requested an office on a floor with a handicapped-accessible restroom.

According to Graffius, she broke her leg in October 2003 due to severe constipation from not

being able to get to the bathroom. Graffius testified in front of the MSPB that when she

requested to be relocated to a floor where there was a handicapped-accessible restroom, she told

Webb that “because I couldn’t get to the bathroom, I filled with bowel, and I didn’t want another

broken bone.” Def.’s Ex. 26 at 148. She further stated that “[t]he doctors had warned me that

the next time, if I didn’t get to the bathroom, I could even cause kidney damage and require a

kidney transplant.” Id. The VA does not mention Graffius’s relocation request or the Agency’s

reason for refusing to accommodate her request in any of its moving papers.

       As previously mentioned, “accommodations are reasonable if they allow the employee to

perform the essential functions of the job without imposing undue hardship on the employer.”

Norden v. Samper, 503 F. Supp. 2d 130, 145 (D.D.C. 2007). In U.S. Airways, Inc. v. Barnett, the

Supreme Court stated that when confronting a defendant’s motion for summary judgment on the

grounds that a plaintiff’s requested accommodation is not reasonable, the plaintiff’s burden is

only to show that the requested accommodation is “reasonable on its face, i.e., ordinarily or in the

                                                13
run of cases.” 535 U.S. at 401. Upon such a showing, the employer is left to “show special

(typically case-specific) circumstances that demonstrate undue hardship in the particular

circumstances.” Id. at 402.

       The Court finds that Graffius has met her burden of showing that being provided an office

on the same floor with a handicapped-accessible restroom is “reasonable on its face.” On the

other hand, the VA has failed to show that making such an accommodation would be an undue

hardship. Indeed, the VA makes no attempt to explain why it could not move Graffius to a floor

where there was a handicapped-accessible restroom. To the contrary both Webb and Gill

testified that such an accommodation was possible.12 On February 7, 2005, Gill told Graffius

that “[the VA] could most likely meet her needs for office locate [sic] on on a floor with a

handicapped bathroom facilities.” Def.’s Ex. 27 (Report of Contact with Carrie Graffius).

Nevertheless, the VA later denied Graffius’s request, stating that “the building meets all

applicable handicapped accessible requirements.” Def.’s Ex. 26 at 45. The fact that the building

meets all applicable handicapped-accessible requirements, however, would not preclude a

reasonable jury from finding that the VA failed to provide Graffius with the reasonable

accommodation of relocating her to a floor with a handicapped-accessible restroom.13


       12
               When asked if she would have been able to offer Graffius an office on the same
floor as a handicapped-accessible bathroom, Gill stated “[w]e have office space on the fifth floor.
So it would have been possible to make some arrangement to have some office space up there.”
Def.’s Ex. 26 at 46. When asked the same question, Webb stated Graffius’s office placement
was “outside of my control,” but he admitted that a relocation “may have been possible.” Id. at
68.
       13
               Even if the VA believed that Graffius’s requests for office relocation and a
renewed telecommute agreement were an undue hardship, the Agency was still required to
engage in an interactive process with Graffius to design an accommodation that was reasonable.
See Barnett v. U.S. Air, Inc., 228 F.3d 1105, 1111-12 (9th Cir. 2000), vacated and remanded on
other grounds, 532 U.S. 970 (2001). “‘The interactive process is typically an essential

                                                14
               (c) Office Supplies

       Finally, Graffius argues that the VA did not provide her reasonable accommodations

when it failed to provide her with “handicap friendly office products,” including wrist bands, a

special keyboard, and a low mouse. See Compl. ¶ 29. The VA vigorously rejoins that Graffius

failed to provide adequate documentation for the accommodation. The VA states that “[w]hile

Defendant requested information concerning Plaintiff’s specific needs for handi-cap friendly

office products, Plaintiff failed to provide Defendant with documentation that delineated her

medical requirements.” Def.’s Mot. at 8. The VA asserts that “[f]ollowing a request for

reasonable accommodation, an employer is permitted to seek documentation where it is

necessary to determine that the individual has a covered disability for which the requested

accommodation is needed.” Id. at 7. Since Graffius failed to provide the required

documentation, the VA claims that it “could not provide her with some of the accommodations

she requested.” Id. at 8. Without support, Graffius simply responds that she provided the VA

with “sufficient evidence” to warrant the accommodations.



component of the process by which a reasonable accommodation can be determined.’” Alston v.
Washington Metro. Area Transit Auth., 571 F. Supp. 2d 77, 86 (D.D.C. 2008) (quoting Smith v.
Midland Brake, Inc., 180 F. 3d 1154, 1172 (10th Cir. 1999) (en banc)).
        The VA claims that “it acted in good faith and tried to engage in the interactive process,”
Def.’s Mem. at 7, however, as discussed infra, such efforts were only shown in regards to
Graffius’s requests for office products. The VA points to no evidence in the record that would
indicate that it engaged in an interactive process with Graffius to find a reasonable
accommodation after it determined that relocating her office or allowing her to telecommute
would impose an undue burden. Instead, the VA simply sent a letter to Graffius stating that the
“building meets all applicable handicapped accessible requirements.” Def.’s Ex. 28. The VA’s
actions are not comparable to those of other employers held to have properly engaged in the
interactive process. See e.g., Scarborough, 190 F. Supp. at 26 (holding that employer engaged in
interactive dialogue when it explained why it rejected plaintiff’s leave without pay (“LWOP”)
request and noted that it would reconsider the request after plaintiff provided beginning and end
dates for the proposed LWOP period).

                                                15
       The VA’s position with respect to Graffius’s request for office products has merit.14 As

this Court stated in Carroll v. England, 321 F. Supp. 2d 58 (2004), “when the duty to reasonably

accommodate arises, both employee and employer must ‘exchange essential information and

neither side can delay or obstruct the process.’” Id. at 69 (quoting Barnett, 228 F.3d at 1114-15).

“An employer is not required to provide an accommodation prior to receiving medical

documentation that substantiates the employee’s need for accommodation.” Bramwell v. Blakey,

2006 WL 1442655 at *6 (D.D.C. May 24, 2006) (citing Flemmings v. Howard Univ., 198 F.3d

857, 861 (D.C. Cir. 1999)). Furthermore, employers may gather sufficient information from the

employee requesting the reasonable accommodation and from qualified experts “as needed to

determine what accommodations are necessary.” Carroll, 321 F. Supp. 2d at 69.

       On numerous occasions, the VA informed Graffius that it would be able to provide the

office products needed if she would give the Agency more specific technical requirements and

specifications regarding the specific equipment she needed. The VA also repeatedly informed

Graffius that she would need to provide medical documentation to support her requests for

accommodation. Graffius provides no evidence that she provided the VA with any medical




       14
                In its motion for summary judgment, the VA seems to generally assert that
Graffius’s failure to provide adequate documentation is fatal to her failure to accomodate claim.
While the Court finds that the VA’s argument has merit with respect to Graffius’s request for
office supplies, the argument fails with respect to her other requests that did not require medical
documentation, specifically her requests to telecommute and to relocate her office to a floor with
a handicapped-accessible restroom. See Norden, 503 F. Supp. 2d at 145 (“The duty to
accommodate is a continuing duty that is not exhausted by one effort.”) (citing Humphrey v.
Mem’l Hosps. Ass’n, 239 F. 3d 1128, 1138 (9th Cir. 2001))). Because there is no evidence in the
record, and because the VA does not assert, that the VA asked for, or expected, medical
documentation for any other requested accommodation, the Court does not find that Graffius’s
lack of documentation precludes her other accommodation claims.

                                                16
documentation of her condition in support of her accommodation requests.15 Nor does Graffius

present any evidence that she provided the VA with the specific requirements of her requested

accommodations that were needed in order for the VA to fulfill her requests. Moreover, Graffius

never suggests that the VA’s requests for documentation were unreasonable, and never explains

why she could not provide the requested documents. She merely provides a conclusory statement

maintaining that “she did provide sufficient information for Defendant to provide the requested

accommodations.” Pl.’s Opp’n at 20.

       To survive summary judgment, Graffius may not rely solely on allegations or conclusory

statements. Greene v. Dalton, 164 F. 3d 671, 675 (D.C. Cir. 1999); Harding v. Gray, 9 F.3d 150,

154 (D.C. Cir. 1993). Graffius points to no evidence in the record from which a reasonable jury

could have inferred that the VA denied, by inaction or otherwise, her request for “handicap

friendly” office products. Rather, the evidence presented indicates that Graffius and the VA were

in mid-discussion of her request, awaiting her submission of requested medical documentation,

when she was terminated. See Stewart v. St. Elizabeths Hosp., 593 F. Supp. 2d 111, 115 (D.D.C.

2009) (holding that defendant did not refuse employee’s request for reasonable accommodation

of her claimed mental disability because they had been engaged in ongoing discussions regarding

her request but she had failed to provide her employer with the requested medical documentation

of her illness). Accordingly, the VA is entitled to summary judgment with respect to Graffius’s

failure to accomodate claim premised upon the VA’s alleged failure to provide requested office

supplies.


       15
              Graffius did submit medical documentation to support her application for leave
under the FMLA. See Def. Ex. 22. This documentation, however, was only to excuse her
absence from August 5, 2004 to October 6, 2004. Graffius fails to point to any other medical
documentation to support her accommodation requests.

                                               17
B. Retaliation Claim

       Graffius asserts that the VA terminated her employment in retaliation for her requesting

reasonable accommodations. Claims of retaliation under the Rehabilitation Act are governed by

the burden-shifting framework laid out in McDonnell Douglas, 411 U.S. 792. Norden v. Samper,

503 F. Supp. 2d 130, 156-57 (D.D.C. 2007). Under this framework, the plaintiff must first

establish a prima facie case of retaliation. See McDonell Douglas, 411 U.S. at 802.16 Once

plaintiff has established a prima facie case, the defendant must “‘produc[e] evidence’ that the

adverse employment actions were taken ‘for a legitimate, non-discriminatory reason.’” Aka, 156

F.3d at 1289 (quoting St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 507 (1993)). Once the

defendant meets its burden, “the presumption . . . raised by the prima facie case is rebutted” and

“drops from the case.” Id. (quoting Hicks, 509 U.S. at 507). Then to survive summary

judgment, the plaintiff must show that a reasonable jury could infer that the proffered legitimate

reason was false and that defendant’s actions were intended as retaliation from a “combination of

(1) the plaintiff’s prima facie case; (2) any evidence the plaintiff presents to attack the

employer’s proffered explanation for its actions; and (3) any further evidence of [retaliation] that

may be available to the plaintiff.” Aka, 156 F.3d at 1289.

       The D.C. Circuit recently clarified the McDonnell Douglass framework where an

employer asserts a legitimate, non-discriminatory or non-retaliatory reason for the adverse

employment decision. Brady v. Office of the Sergeant at Arms, 520 F.3d 490, 494 (D.C. Cir.

2008) (establishing this rule of abandoning the burden-shifting analysis for a discrimination


       16
               In order to establish a prima facie case of retaliation, a plaintiff must show “(1)
that she engaged in a statutorily protected activity; (2) that the employer took an adverse
personnel action; and (3) that a causal connection existed between the two.” McKenna v.
Weinberger, 729 F.2d 783, 790 (D.C. Cir. 1984).

                                                  18
claim); Jones v. Bernanke, 557 F.3d 670, 678 (D.C. Cir. 2009) (same, for a retaliation claim).

When considering a motion for summary judgment in an employment discrimination case, a

district court does not need to determine whether a plaintiff has set out the elements of a prima

facie case. Id. Rather, “‘the district court must resolve one central question: Has the employee

produced sufficient evidence for a reasonable jury to find that the employer’s asserted non-

discriminatory reason was not the actual reason’ for the adverse employment action, and that the

employer’s action was intended as retaliation.” Bergman v. Paulson, 555 F. Supp. 2d 25, 35

(D.D.C. 2008) (quoting Brady, 520 F. 3d at 494).

       The VA asserts that it removed Graffius for a legitimate non-retaliatory reason, her

excessive absences. After Graffius exhausted her sick and annual leave and the 12 weeks of

leave under the FMLA, the VA placed her on AWOL. According to the VA, Graffius

accumulated a total of 760 hours of AWOL between November 29, 2004, the date when she was

first placed on AWOL, and April 15, 2005, the date the proposed removal letter was crafted.

Def.’s Ex. 30. The VA has stated a legitimate reason for terminating Graffius.

       Since the VA has articulated a legitimate non-retaliatory reason for terminating her,

Graffius, must show that the proffered explanation is merely a pretext. Graffius fails to make

such a showing. Graffius admits that she was absent on the days charged by the Agency, but

contends that the VA’s asserted reasons for her termination “are clearly a pretext for the

Agency’s . . . retaliation against her,” and that the real reason she was terminated was because the

VA did not want to provide her with her requested accommodations. Pl.’s Opp’n at 15, 18.

Graffius’s assertions are conclusory and are an insufficient basis for denying the VA summary

judgment on Graffius’s retaliation claim.



                                                19
       The Court may not “‘second-guess an employer’s business judgment,’ and . . . a

plaintiff’s mere speculations as to pretext are ‘insufficient to create a genuine issue of fact

regarding [an employer’s] articulated reasons for [its decisions] and avoid summary judgment.’”

Woodruff v. Mineta, No. 01-1964, slip op. at 16 (D.D.C. Jan. 3, 2005) (quoting Branson v. Price

River Coal Co., 853 F.2d 768, 722 (10th Cir. 1998)). The only evidence of pretext presented by

Graffius is a letter from Webb, in which he states that the VA “ha[d] gone out of its way to

accommodate [Graffius] and [her] needs over the past 2-1/2 years,” and that he believed that her

“failure to return to work is based on [her] excessively long distant commute.” Def.’s Ex. 28.17

Webb’s letter in no way suggests pretext or that the real reason Graffius was fired was because

she requested accommodations. It simply illustrates the VA’s frustration with Graffius’s

continued failure to report to work after an extended period of time and provides Webb’s

opinion–an objectively reasonable one–that her difficulty with reporting to work was due to her

excessively long commute. Accordingly, the VA is entitled to summary judgment on Graffius’s

retaliation claim.

                                        IV. CONCLUSION

       For the foregoing reasons, it is this 11th day of December 2009, hereby

       ORDERED that as to Graffius’ failure to accommodate claim, the VA’s motion for

summary judgment is DENIED to the extent the claim is based on the VA’s alleged failure to

permit Graffius to telecommute and to provided her an office on the same floor with a

handicapped-accessible restroom and GRANTED in all other respects; and it is further


       17
                As presented, the other evidence that Graffius cites is relevant only to her failure
to accommodate claim, not to her retaliation claim. It is important to note the difference between
the allegation that the VA failed, or even refused, to accommodate Graffius and the allegation
that the VA terminated Graffius because she requested accommodations.

                                                  20
       ORDERED that the VA’s motion for summary judgment is GRANTED with respect to

Graffius’s retaliation claim.



                                                    Henry H. Kennedy, Jr.
                                                    United States District Judge




                                         21